Marttat, J.
delivered the opinion of the court. The defendant, sued as endorser of a a promissory note, is appellant of a judgment in favor of the plaintiffs and contends the latter lost his recourse by neglecting to give timely notice of the non-payment of the note. It was protested on Wednesday the 10th of June, 1829, and the notice was not lodged in the post office till the Sunday, 14th of the same month; and it is shown the mail at that period, left New Orleans for Louisville, the defendant’s residence, every Tuesday, Friday, and Sunday, so that the next mail day, which the plaintiff was bound to improve was Friday the 12th. It appears he had notice of the protest on the 10th or 11th. We are of opinion the district judge erred in considering the delay as not fatal.
*126It is therefore, ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided and reversed, and that there be judgment for the defendant, with costs in both courts. I